NO. 07-01-0262-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 7, 2001

                         ______________________________


                             JERRY MORITZ, APPELLANT

                                           V.

                       LAVINA ROGERS, ET AL., APPELLEES


                       _________________________________

            FROM THE 286TH DISTRICT COURT OF COCHRAN COUNTY;

                   NO. 2675; HONORABLE JOHN FORBIS, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Jerry Moritz appeals a final judgment against him in a suit filed by Lavina

Rogers and others. We dismiss for lack of jurisdiction.


                                    BACKGROUND


      On February 26, 2001, judgment in favor of appellees Lavina Rogers, et al., was

signed in cause number 84-02-2675 in the 286th District Court of Cochran County (the trial
court). On March 27, 2001, appellant filed a Motion for New Trial which was overruled by

operation of law. On June 25, 2001, appellant filed a Notice of Appeal.


       Pursuant to TEX . R. APP. P. 42.3,1 we notified the parties that we would consider this

court’s jurisdiction over the appeal and directed that on or before August 24, 2001, the

parties submit any briefs or other matters they wished to be considered on the jurisdiction

question. On August 24, 2001, the appellate clerk received and filed a Motion to Dismiss

for Want of Jurisdiction on behalf of appellees. Appellant has not filed a brief or other

matters to be considered on the jurisdiction issue.


                                              LAW


       Jurisdiction of a court exists by reason of the constitution and such valid laws and

rules as may be enacted thereunder. Nevitt v. Wilson, 116 Tex. 29, 285 S.W. 1079, 1084

(1926). In a civil case, appeal is perfected by timely filing a notice of appeal. TRAP

25.1(a). To be timely, notice of direct appeal must be filed within 30 days after the

judgment being appealed from is signed, with certain exceptions. TRAP 26.1. As relates

to the matter before us, an exception exists when any party timely files a motion for new

trial. TRAP 26.1(a)(1), (4). In such situation the notice of appeal must be filed within 90

days after the judgment is signed. TRAP 26.1(a).




       1
           Further reference to a rule of appellate procedure will be by reference to “TRAP_.”

                                               2
       The time for filing a notice of appeal may be extended for 15 days under certain

circumstances. TRAP 26.3. Once the period for granting a motion for extension of time

has passed, however, a party’s attempt to appeal will not invoke the appellate court's

jurisdiction to determine the merits of the appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997) (interpreting former TRAP 41(a)(2)). If notice of appeal is not filed

timely, the appellate court’s jurisdiction is invoked only to the extent that the court may

determine its lack of jurisdiction and dismiss the appeal. See In re Simpson, 932 S.W.2d
674, 679 (Tex.App.--Amarillo 1996, no writ). Any other action taken by a court without

jurisdiction is a nullity. See id.; In re Frost, 815 S.W.2d 890, 892 (Tex.App.--Amarillo 1991,

no writ) (when a court lacks jurisdiction, any action taken is void). Accordingly, courts must

address questions of jurisdiction both sua sponte and when raised by the parties. Buffalo

Royalty Corp. v. Enron Corp., 906 S.W.2d 275, 277 (Tex.App.--Amarillo 1995, no writ).


                                         ANALYSIS


       The trial court’s Judgment signed on February 26, 2001, disposed of all parties and

issues. Appellant timely filed a motion for new trial. His notice of appeal, however, was

filed on June 25, 2001. That date was not within either the 90-day period after the

judgment was signed, or within the subsequent 15-day period for which an extension of

time to file the notice of appeal could have been granted. See TRAP 26.1(a)(1), TRAP

26.3; Verburgt, 959 S.W.2d at 617. The notice of appeal was not timely filed. Our

jurisdiction was not invoked to consider the merits of the appeal.


                                              3
                                     CONCLUSION


       Because appellant did not timely file his notice of appeal, we must and do dismiss

the appeal for lack of jurisdiction. TRAP 39.8, 43.2(f).




                                                           Phil Johnson
                                                             Justice



Do not publish.




                                             4